 


109 HR 439 IH: Pay to Play Reform Protection Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 439 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Pascrell (for himself, Mr. Menendez, Mr. Pallone, Mr. Holt, Mr. Andrews, Mr. Payne, and Mr. Rothman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to ensure that certain States remain eligible for Federal highway funds. 
 
 
1.Short titleThis Act may be cited as the Pay to Play Reform Protection Act. 
2.Pay to Play reformSection 112 of title 23, United States Code, is amended by adding at the end the following: 
 
(h)ConstructionNothing in this section may be construed to prohibit a State from enacting a law or issuing an order that limits the amount of money an individual, who is doing business with a State agency for a Federal-aid highway project, may contribute to a political campaign..  
 
